DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 12-14, 19 and 20 recite an embodiment not previously disclosed.  Each independent claim 8 and 15 require a reinforced end cap having a reinforcement ring disposed within material comprising the cap, while claims 12-14, 19 and 20 additionally require a support tray in combination with the end cap.  The original disclosure describes two 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding the claims, it is unclear from the disclosure how the filter can have both a reinforced end cap and a support tray together.
Claim 12 is also indefinite because it recites “a tray configured to retain” but does not specify what is being retained.
Claim 19 recites the limitation "the support structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (4,349,363).
Patel et al. ‘363 teach a filter comprising a base (20), a reinforced end cap (22), and a filter medium (18) between the base and the cap, wherein the end cap includes a sealing material (24) and a metal reinforcement ring (36) with a radially extending portion (42) that is disposed within the seal material, and wherein the base has raised portions for engaging a flow inlet (see figures, col. 2, line 57 to col. 3, line 34).  The filter will inherently treat all air flowing through it.
Claim(s) 8, 10, 11, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapelarie et al. (2011/0000174 A1).
Kapelarie et al. ‘174 teach a combustion intake filter comprising a pleated filter element (2) and a reinforcement ring structure (10) having a radial protrusion (8) disposed with an end cap seal material (6) (see figures, paragraphs 1, 14, 15, 17, claim 14).  The pleated filter will have a surface area greater than an area of the filter shape and one skilled in the art will understand that that filter will treat all of the air flowing through it.
Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenberg et al. (2012/0291408 A1).
Ehrenberg et al. ‘408 teach an engine intake filter comprising a base (104), a reinforced end cap (106), filter (102) supported between the base and end cap, and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenberg et al. ‘408 in view of Kapelarie et al. ‘174.
Ehrenberg et al. ‘408 disclose all of the limitations of the claims except that the filter has a surface area greater than the area of the filter shape.  Kapelarie et al. ‘174 disclose a pleated filter as described in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Ehrenberg et al. by using a pleated material in order to provide an increased filtration area with a lower pressure drop.
Claims 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. ‘363 in view of Kapelarie et al. ‘174.
Patel et al. ‘363 disclose all of the limitations of the claims as described in paragraph 10 above except that the filter has a surface area greater than the area of the filter shape.  Kapelarie et al. ‘174 disclose a pleated filter as described in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Ehrenberg et al. by using a pleated material in order .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. ‘363 in view of Kapelarie et al. ‘174 as applied to claim 19 above, and further in view of Haes (7,735,659).
Patel et al. in view of Kapelarie et al. disclose all of the limitations of the claims except that there are support rods embedded in the tray material.  Haes ‘659 discloses a filter frame that includes embedded reinforcement rods (26) (see figure 3, col. 3, lines 45-52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the support tray of the primary references by using the support rods of Haes ‘659 in order to provide increased strength under flow conditions.
Claims 8, 12, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (2015/0075123 A1) in view of Patel et al. ‘363.
Carter et al. ‘123 disclose an intake filter comprising a pleated filter medium supported between an end cap (34a) and a tray (12) with a lip (46) that has a square shape and provides rounded corners around the filter material so that it seals to a filter box (see figures 11-13, abstract, paragraph 58).  The instant claims differ from the disclosure of Carter et al. ‘123 in that there is a reinforcement ring disposed within the end cap material.  Patel et al. ‘363 disclose an air filter as described in paragraph 10 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the end cap of Carter et al. ‘123 by using a reinforcement ring in order to provide additional strength to the filter support under flow conditions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. ‘123 in view of Patel et al. ‘363 as applied to claim 12 above, and further in view of Haes ‘659.  
Carter et al. ‘123 in view of Patel et al. ‘363 disclose all of the limitations of the claims except that there are support rods embedded in the tray material.  Haes ‘659 discloses a filter frame that includes embedded reinforcement rods (26) (see figure 3, col. 3, lines 45-52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the support tray of the primary references by using the support rods of Haes ‘659 in order to provide increased strength under flow conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas filter arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl